


Exhibit 10.6.4

 

Revised Summary of Standard Compensatory Arrangement for Non-Employee Directors
of the Principal Financial Group, Inc. Board of Directors

 

Effective January 1, 2012

 

On November 29, 2011, the board of directors of Principal Financial Group, Inc.
(the “Company”) agreed to revise various components of director compensation.

 

Annual Cash Retainers

 

Effective January 1, 2012, directors who are not employees of the Company or its
subsidiaries will receive an annual retainer of $90,000, payable semiannually. 
Also effective that day, the annual retainer for serving as the presiding
director of the board was increased to $25,000 from $15,000.  The annual
retainers for serving as the chair of board committees were not changed, and
remain as follows:

 

·                  audit committee — $20,000;

·                  finance committee —  $15,000;

·                  human resources committee — $17,500;

·                  nominating and governance committee — $15,000; and

·                  other standing or ad hoc committee — $5,000.

 

The nominating and governance committee will determine the portion of the annual
retainer payable to a director who first becomes eligible for compensation
during a board year.

 

Attendance fees for normally scheduled board meetings were eliminated. 
Non-employee directors receive a fee of $2,500 per day for attendance in person
at each special meeting (i.e., those not on the annual schedule) of the board. 
Directors receive committee meeting fees of $1,500 for attendance in person. 
Alternatively, directors receive a committee or special full board meeting fee
of $1,000 for participating in a telephone conference call or videoconference
meeting.

 

Restricted Stock Unit Grants

 

Beginning in May 2012, at the close of each annual meeting, each non-employee
director will receive $115,000 worth of restricted stock units, unless a greater
or lesser amount is determined to be appropriate by the nominating and
governance committee.  These restricted stock units will vest upon the
director’s continued service at the next annual meeting.  The receipt of the
restricted stock units will be deferred at least until the director’s retirement
or termination from the board.  Any director first elected subsequent to an
annual meeting will be granted the number of restricted stock units as
determined by the committee.

 

--------------------------------------------------------------------------------
